              20-23288-rdd                 Doc 6           Filed 12/23/20 Entered 12/23/20 10:35:33                  Main Document
                                                                         Pg 1 of 7




                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      WB BRIDGE HOTEL LLC                                                                           Case No.     20-23288
                                                                                   Debtor(s)              Chapter      11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Chief Restructuring Officer of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is

true and correct to the best of my knowledge.




 Date:       December 23, 2020                                          /s/ David Goldwasser
                                                                        David Goldwasser/Chief Restructuring Officer
                                                                        Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
    20-23288-rdd   Doc 6    Filed 12/23/20 Entered 12/23/20 10:35:33   Main Document
                                          Pg 2 of 7


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                           ADS ENGINEERS
                           45 BROADWAY, SUITE 1220
                           NEW YORK, NY 10006


                           AFS FENCING INC.
                           59 COLLINS AVENUE
                           SPRING VALLEY, NY 10977


                           ALLIED SAFETY CONSULTANTS INC
                           405 LEXINGTON AVE, 9TH FLOOR.
                           NEW YORK, NY 10174


                           AMB MECHANINCAL INC.
                           431 WILLOUGHBY AVE
                           BROOKLYN, NY 11205


                           ARCHITECTURAL TESTING INC
                           - INTERTEK
                           130 DERRY COURT
                           YORK, PA 17406


                           B&H BUILDERS GROUP
                           5308 13TH AVENUE, #503
                           BROOKLYN, NY 11219


                           BERRYS COOLING HEATING
                           15 MEADOW ST.
                           BROOKLYN, NY 11206


                           BEST SAFETY GROUP INC
                           405 LEXINGTON AVENUE
                           FLOORS 1, 7-9
                           NEW YORK, NY 10174


                           BEST SUPER CLEANING
                           5014 16TH AVE. SUITE #231
                           BROOKLYN, NY 11204


                           BIG APPLE TESTING
                           100-03 94TH AVENUE
                           OZONE PARK, NY 11416


                           C VIEWS
                           1069 56TH ST.
                           BROOKLYN, NY 11219
20-23288-rdd   Doc 6    Filed 12/23/20 Entered 12/23/20 10:35:33   Main Document
                                      Pg 3 of 7



                       C.A.C. INDUSTRIES, INC.
                       54-08 VERNON BLVD
                       LONG ISLAND CITY, NY 11101


                       CASTLE TERMITE & PEST CONTROL
                       PO BOX 206
                       HILLSDALE, NJ 07642


                       CLEVENGER FRABLE LAVALLEE, INC
                       39 WESTMORELAND AVENUE
                       SUITE 32
                       WHITE PLAINS, NY 10606


                       CORNELL CROWN LLC
                       75 HUNTINGTON STRET
                       BROOKLYN, NY 11231


                       CORNELL REALTY HOLDINGS LLC
                       75 HUNTINGTON STEET
                       BROOKLYN, NY 11231


                       CORP. COUNSEL FOR NYC
                       100 CHURCH STREET
                       NEW YORK, NY 10007


                       DANIEL E. KANE, P.C.
                       2070 TRUMBAUERSVILLE RD
                       QUAKERTOWN, PA 18951


                       ELLANA
                       32 BROADWAY, 8TH FLOOR
                       NEW YORK, NY 10004


                       EMPIRE STATE LAYOUT, INC.
                       1786 BELLMORE AVENUE
                       BELLMORE, NY 11710


                       ENVIRONMENTAL BUSINESS CONSULT
                       1808 MIDDLE COUNTRY RD
                       RIDGE, NY 11961


                       FIRST QUALITY ELECTRIC CORP.
                       75 HUNTINGTON STREET
                       BROOKLYN, NY 11231
20-23288-rdd   Doc 6    Filed 12/23/20 Entered 12/23/20 10:35:33   Main Document
                                      Pg 4 of 7



                       FOC NYC
                       130 BARROW STREET, STE 511
                       NEW YORK, NY 10014


                       INTERNAL REVENUE SERVICE
                       PO BOX 7346
                       PHILADELPHIA, PA 19101-7346


                       JENNY C. AHN ATTORNEY
                       - KIM 149 BROADWAY
                       167-20 NORTHERN BOULEVARD
                       FLUSHING, NY 11358


                       JOHN SARACCO ARCHITECT LLC
                       PO BOX 245
                       BOONTON, NJ 07005


                       KCC STONE
                       199 LEE AVE #627
                       BROOKLYN, NY 11211


                       KRAMER LEVIN NAFTALIS
                        & FRANKEL LLP
                       1177 6TH AVE
                       NEW YORK, NY 10036


                       LONGMAN LINDSEY
                       200 WEST 41ST STREET
                       SUITE 1100
                       NEW YORK, NY 10036


                       MAGELLAN CONCRETE STRUCTURES
                       CORP
                       233 POWELL ST.
                       BROOKLYN, NY 11212


                       MARK WHOLESALE
                       808 BEDFORD AVE STE 2-B
                       BROOKLYN, NY 11205


                       MASTER ROOFING AND SIDING
                       ONE PARAGON DRIVE SUITE 122
                       MONTVALE, NJ 07645
20-23288-rdd   Doc 6    Filed 12/23/20 Entered 12/23/20 10:35:33   Main Document
                                      Pg 5 of 7



                       MERIDIAN LAYOUT INC
                       3280 SUNRISE HWY, SUITE 341
                       WANTAGH, NY 11793


                       METROPOLITAN REALTY EXEMPTIONS
                       381 SOUTH 5TH STREET
                       BROOKLYN, NY 11211


                       MLS SERVICE GROUP INC
                       5308 13TH AVENUE SUITE #150
                       BROOKLYN, NY 11219


                       MORROW EQUIPMENT COMPANY LLC
                       3218 PRINGLE ROAD SE
                       SALEM, OR 97302


                       MWHARRIS LIGHTING STUDIO LLC
                       14 OREGON TRAIL
                       MEDFORD, NJ 08055


                       NETWORK TECHNOLOGIES, INC
                       320 SOUTH PERRY STREET
                       LAWRENCEVILLE, GA 30046


                       NEW YORK STATE DEPT. OF FINANC
                       ATTN: BANKRUPTCY SPECIAL PROC
                       PO BOX 5300
                       ALBANY, NY 12205


                       NYC DEPT. OF FINANCE
                       345 ADAMS STREET, 3RD FL.
                       ATTN: LEGAL AFFAIRS
                       BROOKLYN, NY 11201


                       OFFICE OF THE ATTORNEY GENERAL
                       28 LIBERTY ST.
                       NEW YORK, NY 10005


                       OHZ REMOTE GUARDING
                       1980 50TH ST
                       BROOKLYN, NY 11204


                       P/KAUFMANN
                       P.O BOX 418440
                       BOSTON, MA 02241
20-23288-rdd   Doc 6    Filed 12/23/20 Entered 12/23/20 10:35:33   Main Document
                                      Pg 6 of 7



                       PIONEER WINDOW MFG CORP
                       3 EXPRESSWAY PLAZA, SUITE 221
                       ROSLYN HEIGHTS, NY 11577


                       PLUMBING NYC INC
                       517 DEGRAW STREET, SUITE A
                       BROOKLYN, NY 11217


                       PRINT ON BROADWAY
                       389 BERRY ST.
                       BROOKLYN, NY 11249


                       RA ENGINEERING LLP
                       512 7TH AVENUE, 6TH FLOOR
                       NEW YORK, NY 10018


                       REG HOUGH ASSOCIATES
                       P.O. BOX 482
                       ALLENWOOD, NJ 08720


                       RENT A UNIT NY INC
                       543 BEDFORD AVE. SUITE #243
                       BROOKLYN, NY 11211


                       ROTAVELE ELEVATOR QUEENS CONST
                       414 SENECA AVE
                       RIDGEWOOD, NY 11385


                       SAM MAINTENANCE SERVICE INC.
                       418 MELROSE ST
                       BROOKLYN, NY 11237


                       SIMPSON GUMPERTZ & HAGER INC
                       480 TOTTEN POND ROAD
                       WALTHAM, MA 02451


                       SOHO MYRIAD INC
                       1250 MENLO DRIVE NW
                       STE. C
                       ATLANTA, GA 30318


                       SPARK LIGHTING
                       347 37TH STREET
                       BROOKLYN, NY 11232
20-23288-rdd   Doc 6    Filed 12/23/20 Entered 12/23/20 10:35:33   Main Document
                                      Pg 7 of 7



                       SPECTRUM PRECISION PAINTING
                       - MOSHE MILL
                       1072 MADISON AVE
                       LAKEWOOD, NJ 08701


                       STONEHILL AND TAYLOR ARCHITECT
                       31 WEST 27TH STREET, 5TH FLOOR
                       NEW YORK, NY 10001


                       SUB ENTERPRISES INC.
                       435 BELLVALE RD
                       CHESTER, NY 10918


                       SYNDICATE DEVELOPMENT SERVICES
                       1732 FIRST AVENUE #21183
                       NEW YORK, NY 10128


                       THE BAC GROUP
                       366 BROADWAY
                       BROOKLYN, NY 11211


                       THE YARD OPERATING COMPANY LLC
                       195 BROADWAY
                       BROOKLYN, NY 11211


                       TRIAS MANAGEMENT SERVICES, INC
                       306 COMMACK ROAD, SUITE 100
                       COMMACK, NY 11725


                       US ATTY OFFICE -SDNY
                       86 CHAMBERS STREET
                       ATTN: TAX AND BANKRUPTCY
                       NEW YORK, NY 10007


                       WALSH GLASS AND METAL, INC.
                       904 NEPPERHAN AVE
                       YONKERS, NY 10703


                       WEYLIN SEYMOUR LLC - CARLOS
                       175 BROADWAY
                       BROOKLYN, NY 11211


                       WSP USA CORP
                       4139 OREGON PIKE
                       EPHRATA, PA 17522
